SOMERYILLE, J.
This is an application on the part of the petitioner, Smith, for a writ of mandamus, to compel the probate judge of Calhoun county to hear and determine evidence on writ of habeas corpus, seeking to- review the petitioner’s commitment by a justice of the peace on a charge of as- ' sault with intent to murder.
The record before us consists of a petition simply narrative of the facts, accompanied with the averment that the probate judge declined jurisdiction and dismissed the petition and writ of habeas corpxts. The facts are admitted by the probate judge to be stated correctly in the petition — .this admission being in writing. There is no bill of exceptions reserved, and no record showing the action of the court other than the averments of the petition.
The proper practice in cases of this character is for the petitioner to reserve a bill of exceptions, .and in the absence of it, the case is not presented properly for the consideration of this *529court. — Ex parte South & North R. R. Co., 65 Ala. 599; Ex parte Dickson, 64 Ala. 188; Ex parte Brown, 65 Ala. 446; Ex parte Nettles, 58 Ala. 268; Ex parte Croom & May, 19 Ala. 561.
The application is denied with costs.